Citation Nr: 0015856	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for chronic bilateral hip 
pain, right greater than left, probable avascular necrosis 
versus tendonitis with degenerative changes of the right hip, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which granted a 20 percent 
disability rating for a bilateral hip disorder.


REMAND

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected bilateral hip disorder.  
He contends that his current symptomatology is more severe 
than is contemplated by the current 20 percent disability 
rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also finds that additional RO 
action is required to comply with the VA duty to assist prior 
to further Board review of the veteran's claim.

Medical evidence associated with the claims file reflects 
substantial confusion as to the diagnosis of a bilateral hip 
disorder responsible for the veteran's pain and apparent 
resulting functional loss.  At the time of his separation 
from service, the veteran was diagnosed with "chronic right 
hip pain, felt to be vascular necrosis per past diagnosis vs 
tendinitis."  Post-service VA examinations and diagnostic 
tests failed to confirm either vascular necrosis or 
tendinitis.  VA examinations and diagnostic tests disclosed 
only minimal right hip osteoarthritis with a subchondral cyst 
and subtle increased sclerosis of the right femoral head, 
some limitation of hip motion and bilateral hip pain and 
tenderness.  Private medical records dated in 1999 show 
diagnoses of no evidence of avascular necrosis or other 
disease, and bilateral hip pain of unknown etiology.

A VA physician who examined the veteran in February 1999 
opined that no diagnosed hip disorder adequately explained 
pain so intense as to require the veteran to use crutches 
most all of the time and a wheelchair up to a third of every 
day.  He indicated that the only diagnosis that could be made 
was that of minimal right hip degenerative joint disease.  He 
indicated that he did not sense any bony or muscle 
abnormalities throughout his examination of the veteran and 
neurologically, the veteran appeared stable.  However, he 
reported that he had referred the veteran and made 
appointments for him with neurology in order to conduct an 
EMG and better assess the veteran's neurological functioning.  
He also recommended a rheumatologic evaluation.  Finally, he 
suggested a psychiatric examination if the other examinations 
failed to reveal a diagnosis for the veteran's complaints.  

The veteran testified at his April 1999 hearing that he had 
been scheduled for a VA neurological function analysis in 
June 1999.  If this or other examinations were performed 
there are no corresponding records associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators are charged, under certain circumstances, with 
constructive notice of VA records).

The Board notes further, that if there it is or has been 
determined that there is a neurological basis for the 
veteran's complaints, then the potential for other higher and 
perhaps separate ratings for each lower extremity exists.  
The Board finds it necessary to conduct at least the 
neurological and rheumatologic examinations recommended by 
the most recent VA examiner in order to determine whether 
higher or separate ratings for each joint may be made under 
other diagnostic codes.  The Board finds it important for 
rating purposes to identify all manifestations of the 
veteran's service-connected bilateral hip disability.  
Accordingly, the Board finds that further development of the 
case is necessary to ensure due process of law and full 
consideration of this appeal.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO shall request that the veteran 
identify all sources of medical 
examination and treatment since April 
1999 and pertaining to a hip disorder, 
and provide signed release authorizations 
for private medical records from each 
non-VA medical source identified.  The RO 
shall request copies of medical records 
not already of record from all identified 
sources and associate these records with 
the claims file.

2.  The veteran should also be scheduled 
for examinations in neurology and 
rheumatology, to determine the current 
manifestations of and severity of his 
service-connected bilateral hip 
disability.  All indicated tests and 
studies should be conducted.  The 
veteran's complaints and the clinical 
findings should be recorded in detail.  
It is essential that the neurologist 
discusses the presence or absence of 
symptoms compatible with peripheral 
neuropathy and provides a clear 
description of any other neurological 
findings appropriate.  If such 
involvement is present, the nerve(s) 
affected and the severity of same should 
be discussed.  All indicated tests and x-
ray examinations should be conducted.  
All residuals of the veteran's service-
connected bilateral hip disability should 
be described.  Each examiner should 
express an opinion as to the etiology and 
severity of the veteran's bilateral hip 
disorder.  Each examiner should provide a 
detailed rationale for all conclusions 
and opinions.  The claims folder should 
be made available to the examiners for 
use in the study of the case.  The 
veteran is advised that failure to report 
for the scheduled examinations may have 
adverse consequences to his claim.  38 
C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased rating for a bilateral hip disorder.  If the 
RO denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




